Bell, Presiding Judge.
This -case presents an appeal from a judgment of the superior court affirming an award of the State Board of Workmen’s Compensation. The award was based upon the following written stipulation, signed by all parties to the cause, which the board approved: “It is stipulated by and between the parties to the above-styled case as follows: 1. Employer’s First Report of Injury filed with the Board shows an alleged date of injury as August 18, 1962, when the claimant alleged he was cranking tractor and sprained his back. 2. The employee-claimant told Dr. Riker that he injured his back on August 1, 1962. He advised the company in a statement that he injured his back some time in July, 1962. 3. After thoroughly investigating the matter, *724the parties hereto stipulate and agree that said J. W. Tigue did not give the required notice to his employer within the time allowed by law and therefore, his claim for compensation should be denied. Wherefore, the parties hereto pray approval of this stipulation and request an award of the State Board of Workmen’s Compensation approving the same.” Held:
Decided November 18, 1963
Rehearing denied December 4, 1963.
Wade H. Leonard, for plaintiff in error.
Woodruff, Saveli, Lane & Williams, A. Ed Lane, John M. Williams, Raymond W. Dew, contra.
This case is controlled by McCord v. Employers Liability Assurance Corp., 96 Ga. App. 35 (99 SE2d 327). The record here as to all material aspects almost duplicates the record in McCord. In legal effect the two records are identical. It follows that the holdings and judgments in McCord are binding precedents which must govern this case.
The trial judge properly affirmed the award of the State Board of Workmen’s Compensation which was founded on a stipulation signed by all the parties to the cause and which was approved and used as the basis of the award.

Judgment affirmed.


Hall and Pannell, JJ., concur.